


Exhibit 10.1


AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
This Amendment No. 1 (this “Amendment”), dated as of October 25, 2013, is made
by and between Associated Materials LLC (the “Company”) and David S. Nagle
(“Executive”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of February 9, 2012 (the “Employment Agreement”); and
WHEREAS, the Company and Executive hereby desire to amend the Employment
Agreement as set forth herein effective as of November 1. 2013 (the “Effective
Date”).
NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the Company and Executive hereby agree as follows:
1.
Amendment to Section 1. The first sentence of Section 1 of the Employment
Agreement is hereby amended by deleting the reference to “President, AMI
Distribution” and replacing it with “Chief Operations Officer, AMI
Distribution.”

2.
Amendment to Section 4(a). Section 4(a) of the Employment Agreement is hereby
deleted in its entirety and replaced with the following new Section 4(a):

“Salary. As compensation for his services hereunder and in consideration of
Executive’s other agreements hereunder, during the Employment Term, the Company
shall pay Executive a base salary, payable in equal installments in accordance
with the Company’s payroll procedures, at an annual rate of $300,000, subject to
annual review by the Board (or its compensation committee) which may increase,
but not decrease, Executive’s base salary.”
3.
Counterparts. This Amendment may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

4.
Ratification. All other provisions of the Employment Agreement remain unchanged
and are hereby ratified by the Company and Executive.

5.
Effectiveness of Amendment. This Amendment shall become effective upon the
Effective Date.



[Signature page follows]








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.
ASSOCIATED MATERIALS LLC
By:
/s/ James T. Kenyon
 
Name:
James T. Kenyon
 
Title:
Senior Vice President of Human Resources

EXECUTIVE
By:
/s/ David S. Nagle
 
David S. Nagle





































































-Signature Page to Amendment No. 1 to Employment Agreement-


